Ruffin, Judge.
In Parsons, Brinckerhoff &c., Inc. v. Hardaway Co., 221 Ga. App. 74 (470 SE2d 904) (1996), we reversed the trial court’s decision denying appellants’ motion for summary judgment. The Supreme Court reversed our decision in Hardaway Co. v. Parsons, Brinckerhoff &c., Inc., 267 Ga. 424 (479 SE2d 727) (1997). Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made *591the judgment of this Court, and the trial court’s denial of appellants’ motion for summary judgment is affirmed.
Decided July 25, 1997.
Webb, Carlock, Copeland, Semler & Stair, Kent T. Stair, James R. Doyle II, Gregory H. Wheeler, for appellants.
King & Spalding, Joseph B. Haynes, Charles K. McKnight, Jr., for appellee.

Judgment affirmed.


Pope, P. J, and Beasley, J., concur.